I concur in the result of this opinion, basing my concurrence upon the conclusion stated in the last paragraph of the opinion beginning with the word "furthermore" and ending with the word "action." In other respects I do not agree with the conclusions announced. I recognize, of course, that the decision of the Court en banc in the case of State ex rel.Richards v. Moore, 152 S.C. 455, 150 S.E., 269, is binding upon this Court, the finality of which decision I have not the slightest disposition to question; and upon this point *Page 549 
I concur fully in the concurring opinion of Mr. Justice Blease.